Per Curiam.

Under the circumstances existing at or about the time of the fire, defendant was chargeable with the negligence of an employee who was responsible for the fire in the *518elevator pit. The record establishes that the defendant’s manager knew of prior similar incidents where fires were caused by the act of an employee in throwing a lighted cigarette into the elevator pit and that with such knowledge the manager nevertheless failed to adequately supervise the work of the same employees in or about the pit. The plaintiff himself was free from contributory negligence in connection with the death of the chinchillas.
The judgment should be unanimously reversed on the law and facts with $30 costs and judgment directed in favor of the plaintiff in the sum of $3,200 together with appropriate costs in the court below.
Concur — Pette, Hart and Di Giovanna, JJ.
Judgment reversed, etc.